DETAILED ACTION
1.	This action is responsive to the following communication: Notice of Withdrawal from Issue under 37 CFR 1.313(B), mailed on March 4, 2022, and two Information Disclosure Statements filed on February 14, 2022, and February 15, 2022, respectively.  This action is made non-final.
2.	Claims 12-16 and 22-36, as amended by Examiner’s Amendment on February 9, 2022, are pending in the case; Claims 12, 25, and 32 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 12-16 and 22-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Butin et al. (hereinafter Butin), US 2010/0205529 A1, published on August 12, 2010, in view of Colciago, US 2009/0167493 A1, published on July 2, 2009.
With respect to independent Claim 12, Butin teaches a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to (see Fig. 1 (elements 110, 111, 114), ¶¶ 0055, 0057-58, 0060):
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques (see Fig. 5, ¶¶ 0148-53, 0164-70, showing that script replaying mechanisms may utilize OCR and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the script actions, such as finding on the screen the location of a particular textual item or image which appears in the recorded guidance script).
when a match is not found using the one or more initial graphical element detection techniques … execute one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques (see Fig. 5 (step 531), ¶¶ 0170-71, 0173, showing that a determination is made if the image recognition was successful, in which case the method proceeds with an OCR algorithm (step 545); see also ¶ 0077, showing that “the playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically”). 

Butin illustrates that Image Recognition is performed first and if it is determined that it is not successful, OCR is performed (see Fig. 5, elements 530, 531, 545) – a skilled artisan would understand that such determination would occur during a first time period, as recited herein (see ¶¶ 0107, 0115, discussing minimum time between actions and tracked timing information), and as further illustrated by the teachings of Colciago.  Colciago teaches the pre-set time period (t1) that is used to determine if a match is found using by a graphical element detection technique – if a match is not found, additional detection is employed, although the system continues to attempt to find a match (see Colciago, ¶¶ 0020-21).  Accordingly, it would have been obvious to a skilled artisan, at the time the claimed invention was filed, to modify the teachings of Butin to explicitly include a first time period, in the manner suggested by Colciago, in order to provide monitoring that is efficient, effective, versatile, practical and simple to produce (see Colciago, ¶ 0004).
Furthermore, Butin appears to explicitly suggest that the additional graphical element detection (i.e., OCR) could be performed in parallel with the initial graphical element detection technique (i.e., IR), or in any suitable order of execution (see ¶ 0179).  


With respect to dependent Claim 13, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein when a match is not found using the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques (see Butin, ¶¶ 0175, 0179, showing that if OCR was not successful the method may include reporting the error, but also showing that other suitable operations or sets of operations may be performed, such as repeating some sets of operations, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met, and that such operations may be performed in parallel, in sequence, or in other suitable orders of execution; see also discussion in Claim 12 regarding the first time period – similar reasoning applies to the second time period as recited herein).

With respect to dependent Claim 14, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein when a match is found, the computer program is further configured to cause the at least one processor to: take an action associated with the activity involving a UI element of the one or more UI elements (see Butin, Fig. 5 (elements 536 or 537, ¶¶ 0172, 0176, showing action that is taken when either exactly one or more than one relevant screen positions are found, such as executing a user action imitation). 

With respect to dependent Claim 15, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein the steps of claim 12 are repeated for at least one additional activity (see Butin, ¶ 0179, suggesting that some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met, and may be performed in parallel, in sequence, or in other suitable orders of execution ).

With respect to dependent Claim 16, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes (see Butin, ¶¶ 0123, 0148-49, showing that both IR and OCR algorithms may be used in order to identify the appropriate place to record and/or play the script actions based on the guidance script, which may include, or be associated with, other types of data (such as screenshots, animation files, audio files, text files, etc.); see also ¶¶ 0121, 0128-29, showing that the guidance script may be associated with a script display table having one or more parameters, and the guidance script may include multiple types of actions associated with suitable visualizations; see also ¶¶ 0159-62, showing different attributes obtain by using IR and/or OCR).

With respect to dependent Claim 22, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein the computer program comprises an RPA robot (see Butin, ¶ 0077, showing a script player, implemented as a module or a component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes on behalf of the user, automatically or semi-automatically).

With respect to dependent Claim 23, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein the first time period is predefined (see discussion of Claim 12, above, particularly with respect to pre-set time period t1 of Colciago).

With respect to dependent Claim 24, Butin in view of Colciago teaches the non-transitory computer-readable medium of claim 12, as discussed above, and further teaches wherein the computer program is further configured to cause the at least one processor to: select a first result determined by a match from a first graphical element detection technique of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, the first result identifying a UI element of the one or more UI elements; and take an action associated with the activity involving the UI element (see Butin, Fig. 5 (elements 536-537, or 561-562, ¶¶ 0172, 0176, showing action that is taken when either exactly one or more than one relevant screen positions or text items are found, such as executing a user action imitation).


With respect to Claims 25-36, these claims are directed to a computer-implemented method and a computing system comprising steps and/or features similar to those recited in Claims 12-16 and 22-24, respectively, and are thus rejected under a similar rationale as those claims, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179